___________

                              No. 96-2259
                              ___________

Darrell F. Alessi,                 *
                                   *
          Appellant,               *
                                   *   Appeal from the United States
     v.                            *   District Court for the
                                   *   District of Minnesota.
Northwest Airlines, Inc., a        *
foreign corporation,               *        [UNPUBLISHED]
                                   *
          Appellee.                *


                              ___________

                  Submitted:    December 10, 1996

                       Filed: December 13, 1996
                            ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     In separate actions, Darrell F. Alessi sued Northwest
Airlines, Inc. ("Northwest"), Delta Air Lines ("Delta"), and United
Airlines ("United"), alleging his applications for a pilot position
were denied in violation of the Employee Protection Program of the
Airline Deregulation Act of 1978, 49 U.S.C.A. § 42103(a). The
critical issue common to all of Alessi's actions was whether he was
a "protected employee" entitled to be the first employed by a
covered air carrier. In the parallel case against Delta, the court
held that Alessi was not a "protected employee." Ackerman v. Delta
Airlines, Inc., 920 F. Supp. 1269, 1276-78 (N.D. Ga. 1995). After
concluding Alessi's claim was barred by this decision, the district
court1 granted Northwest's motion for summary judgment on
collateral estoppel grounds. Alessi appeals, and we now affirm.

     1
      The Honorable David S. Doty, United States District Judge
for the District of Minnesota.
     We review de novo the grant of summary judgment, applying the
same standard as the district court.       Demming v. Housing and
Redevelopment Auth., 66 F.3d 950, 953 (8th Cir. 1995). Because the
Delta decision determining Alessi was not a "protected employee"
bars relitigation of this issue, we agree with the district court
that Northwest is entitled to judgment as a matter of law. See
Tyus v. Schoemehl, 93 F.3d 449, 453 (8th Cir. 1996) (discussing
collateral estoppel requirements); Aetna Casualty & Sur. Co. v.
General Dynamics Corp., 968 F.2d 707, 711 (8th Cir. 1992) (same);
Perkins v. Spivey, 911 F.2d 22, 35 (8th Cir. 1990) (recognizing
defensive use of collateral estoppel), cert. denied, 499 U.S. 920
(1991). We note that while this case was pending, another court
also relied on the Delta decision to collaterally estop Alessi from
relitigating this claim. See Ackerman v. United Airlines, Inc.,
No. 96-2455 (TFH) (D. D.C. Sept. 13, 1996).


     We also reject Alessi's other arguments on appeal as without
merit, and deny his objection to Northwest's submission of a
supplemental appellate brief. Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-